department of the treasury internal_revenue_service washington d c date number tl-n-3311-00 release date cc psi uilc internal_revenue_service national_office field_service_advice memorandum for lmsb cc lm ctm from associate chief_counsel passthroughs and special industries cc psi subject this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this field_service_advice should not be cited as precedent legend taxpayer agency certificate manufacturing certificate product category category category category category tl-n-3311-00 a b c d e f g h i j k l m - - issues is the certificate issued by the agency to the taxpayer for the product a sec_197 intangible if so what if any of the taxpayer’s identified costs may be amortized under sec_197 conclusions assuming the term of the certificate i sec_15 years or more and not subject_to the exception from sec_197 for separately acquired intangibles under sec_197 the taxpayer’s certificate is a right granted by a unless otherwise indicated all section references are to the i r c tl-n-3311-00 - - governmental_unit and is treated as a sec_197 intangible under sec_197 only those costs incurred by the taxpayer in connection with acquisition of the certificate held in connection with its trade_or_business that are required to be capitalized under sec_263 may be amortized under sec_197 depending upon the development of additional facts and analysis certain identified costs may be treated as pre-production costs of the product under sec_263a or alternatively allowable as a credit or deduction under sec_41 and sec_174 respectively facts the taxpayer manufactures j products including k the product is one of the taxpayer's newest k development and certification of the product took approximately a years on b the taxpayer applied for a certificate for the product the taxpayer and the agency developed a certification plan specifying the certification requirements during c the taxpayer began development activities on the product in d the taxpayer completed several products for agency certification testing on e the first m of an agency certification product took place in f the taxpayer received an agency certificate for the product on g the first product was delivered to a customer the agency applies a multi-step certification process for new k at each step in the certification process agency employees or their representatives evaluate materials designs and data submitted by k manufacturers to determine whether agency regulatory requirements have been satisfied upon making the required showing the agency issues the appropriate certificate a certificate is considered to include the type design the operating limitations the certificate data sheet the applicable regulations with which records compliance and any other conditions or limitations prescribed for the product a certificate allows an k manufacturer the privilege of seeking a manufacturing certificate for the approved design a certificate may be transferred or licensed and it is effective until surrendered suspended revoked or a termination_date is otherwise set by the agency manufacturing may not begin until a manufacturing certificate is issued before any particular k may be placed_in_service its owner must obtain an l certificate the lmsb examination_division has identified five cost categories relating to the taxpayer's efforts in obtaining a certificate for the product the first category tl-n-3311-00 - - consists of category costs consisting of the salaries of approximately h people who devoted close to percent of their time to the process of obtaining the agency certification this group was assigned the responsibility of ensuring that everything needed to obtain the certificate was identified and completed the second category is category salaries which are the salaries of approximately i taxpayer employees engineers scientists who each function as a category a category is an employee of an k manufacturer who possess detailed knowledge of an k's design based upon their day-to-day involvement in its development the category acts as a surrogate of the agency in examining inspecting and testing the k for purposes of its certification in determining whether a k complies with agency regulations a category is guided by the same requirements instructions and procedures as agency employees the third category of costs involves testing for the product the taxpayer requested that the product be found in compliance with the category requirements at the time of certification the fourth category are costs charged to various category categories dealing with the certification process according to the lmsb examination_division the taxpayer describes category as an outline of the program activities and elements of the k that allows various levels of detail to be identified collected and retrieved the fifth category is category costs of m and lab testing non-category which the taxpayer is required to perform as part of the certification process law and analysis we note as a preliminary matter that you ask we assume the costs described above do not qualify under either sec_41 for the research_credit or sec_174 as r d expenditures_for the reasons discussed more fully below we believe these code sections are relevant for analyzing the sec_197 issue issue the first issue concerns whether the costs relating to an agency certificate issued to the taxpayer for its product qualify as a sec_197 intangible sec_197 provides that a taxpayer is entitled to an amortization deduction for any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible tl-n-3311-00 - - ratably over the 15-year period beginning with the month in which the intangible was acquired sec_197 defines the term amortizable sec_197 intangible to mean any sec_197 intangible which is acquired by the taxpayer after the date of enactment of sec_197 and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible which is not described in sec_197 d e or f and which is created by the taxpayer sec_197 defines the term sec_197 intangible to include among other intangible items any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof sec_1_197-2 provides that sec_197 intangibles include any license permit or other right granted by a governmental_unit including for purposes of sec_197 an agency_or_instrumentality thereof even if the right is granted for an indefinite period or is reasonably expected to be renewed for an indefinite period these rights include for example a liquor license a taxi-cab medallion or license an airport landing or takeoff right sometimes referred to as a slot a regulated airline route or a television or radio broadcasting license sec_197 excepts from the term sec_197 intangible to the extent provided in regulations any right under a contract or granted by a governmental_unit or an agency_or_instrumentality thereof if such right has a fixed duration of less than years or is fixed as to the amount and without regard to sec_197 would be recoverable under a method similar to the unit-of-production method sec_1_197-2 provides that sec_197 intangibles do not include any right under a contract or any license permit or other right granted by a governmental_unit if the right is acquired in the ordinary course of a trade_or_business or an activity described in sec_212 and not as part of a purchase of a trade_or_business is not described in sec_197 b e or f is not a customer-based_intangible a customer-related information base or any other similar item and either has a fixed duration of less than years or is fixed as to the amount and the adjusted_basis thereof is properly recoverable without regard to sec_1_197-2 under a method similar to the unit-of-production method sec_1_197-2 provides that except as provided in sec_1_197-2 amortizable sec_197 intangibles do not include any sec_197 intangible created by the taxpayer a self-created_intangible treas reg tl-n-3311-00 - - sec_1_197-2 defines a self-created_intangible as an intangible created by the taxpayer to the extent the taxpayer makes payments or otherwise incurs costs for its creation production development or improvement whether the actual work is performed by the taxpayer or by another person under a contract with the taxpayer entered into before the contracted creation production development or improvement occurs however sec_1_197-2 provides that the exception for self-created intangibles does not apply to any sec_197 intangible described in sec_197 the holder or licensee of a certificate has a privilege that entitles the holder or licensee to obtain a manufacturing certificate for the product the taxpayer cannot sell the product without the manufacturing certificate the facts do not specify the term of the certificate but assuming the term of the certificate is indefinite or at least years or more and that the exception for separately acquired intangibles under sec_197 would not apply we believe that the agency certificate is a sec_197 intangible under sec_197 issue the second issue concerns what costs if any of the taxpayer’s identified costs may be amortized under sec_197 sec_197 allows an amortization deduction only for capitalized costs of an amortizable sec_197 intangible and does not apply to amounts that are not chargeable to capital_account and are otherwise currently deductible sec_1_197-2 a and f sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_263 provides that sec_263 does not apply to research_and_experimental_expenditures deductible under sec_174 sec_263a provides that in the case of any property to which sec_263a applies any costs described in sec_263a in the case of property that is inventory in the hands of the taxpayer shall be included in inventory costs and in the case of any other_property shall be capitalized sec_263a provides that the costs with respect to any property are the direct costs of such property and such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property any cost which but for sec_263a could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in sec_263a sec_263a tl-n-3311-00 - - provides that sec_263a does not apply to any amount allowable as a deduction under sec_174 sec_174 provides that a taxpayer may treat research or experimental expenditures that are paid_or_incurred during the taxable_year in connection with a trade_or_business as expenses that are not chargeable to capital the expenditures so treated shall be allowed as a deduction sec_41 provides for purposes of sec_38 the research_credit for the taxable_year shall be an amount equal to the sum of percent of the excess if any of the qualified_research_expenses for the taxable_year over the base_amount and percent of the basic_research_payments determined under sec_41 under sec_41 the definition of the term qualified_research encompasses research with respect to which expenditures may be treated as expenses under sec_174 further factual development is needed in this case to determine whether any of the identified costs are subject_to sec_263a or alternatively may be allowable as a credit or a deduction under sec_41 or sec_174 respectively before we can determine what costs are capitalized to the sec_197 intangible and amortized under sec_197 case development hazards and other considerations with regard to the sec_263a issue the associate chief_counsel income_tax accounting recommends that a request for a technical_advice_memorandum under revproc_2001_2 2001_1_irb_79 be submitted see ccdm any request for a technical_advice_memorandum dealing with sec_263 and sec_263a should provide an analysis of the deductibility of the costs under sec_174 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call at if you have any further questions by s susan reaman chief branch office of associate chief_counsel passthroughs and special industries
